DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-12, and 14-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, U.S. Patent Application Publication No. 2012/0228396 to Osborn is considered to be the nearest prior art but Osborn does not teach nor fairly suggest a step of bubbling gaseous ozone through a volume of water in the pressurized reactor.
As to claim 14, Osborn is considered to be the nearest prior art but Osborn does not teach nor fairly suggest that the pressurized reactor is configured and adapted to generate an ozone strong water by bubbling gaseous ozone through a volume of water in the pressurized reactor, and wherein the steady state concentration of ozone in the ozone strong water is greater than approximately 150mg/L.
As to claim 21, Osborn is considered the nearest prior art but Osborn does not teach nor fairly suggest generating the liquid oxidant in a pressurized reactor comprising a step of bubbling gaseous oxidant through a volume of water in the pressurized reactor and wherein the steady state concentration of the gaseous oxidant in the liquid oxidant is greater than approximately 150mg/L.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on 6-26-2020 and 6-29-2020 each disclaiming 50% (for a total of 100%) of the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15/938,870 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS A STELLING whose telephone number is (571)270-3725.  The examiner can normally be reached on M-F 9:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LUCAS A STELLING/           Primary Examiner, Art Unit 1773